DETAILED ACTION
Receipt is acknowledged of applicant’s After-Final Amendment/Remarks filed 12/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 5, 11, 21 have been amended. Claims 7-10, 12, 20, 22-26, 32, 34 and 37-40 have been cancelled.  No claims are newly added.  Accordingly, claims 1-6, 11, 21, 27-31, 33, 35 and 36 remain pending in the application.  Claims 2, 3, 6, 11, 21, 27-31, 35 and 36 were previously withdrawn from further consideration, with traverse.  

Withdrawn Objections/Rejections
	Applicant’s amendment to the specification renders the objection to the specification moot.  Specifically, “Ip-BP” has been replaced with “Ip-BP (imidazo[1,2-a]pyridinyl bisphosphonate)”.  Thus, said objection has been withdrawn.

Applicant’s amendment renders the objection of claim 5 moot.  Specifically, the word “at” has been removed from the claim.  Thus, said objection has been withdrawn.

Applicant’s amendment renders the objection of claim 40 moot.  Specifically, claim 40 has been cancelled.  Thus, said objection has been withdrawn.


Applicant’s amendment renders the rejection of claims 4 and 5 under 35 USC 103 over Lin in view of Wang moot.  Specifically, the references are silent to the newly added limitation “acrylated bisphosphonate”.  Thus, said rejection has been withdrawn.

Election/Restrictions
Claims 1, 4, 5 and 33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 2, 3, 27-31, 35 and 36, directed to a product or a process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 6, 11 and 21, directed to the invention(s) of Groups III, IV and V do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I, II and VI as set forth in the Office action mailed on 10/17/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhengzheng Yao on January 25, 2021.
The application has been amended as follows: 
Claims 6, 11 and 21 are cancelled.
In claim 30, “bioactive ions” in line 2 is replaced with “alkaline earth metal or transition metal ions” and “wherein the releasing has a concentration rate, and wherein the concentration rate supports tissue regeneration” in lines 3-4 is replaced with “wherein the release rate of the alkaline earth metal or transition metal ions supports tissue regeneration”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or reasonably suggest a bisphosphonate-metal nanoparticle comprising an acrylated bisphosphonate chelated to an alkaline earth metal or transition metal; a hydrogel composition comprising said nanoparticles; and a method of using thereof.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 27-31, 33, 35 and 36 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617



/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617